     Case 2:18-cr-00422-SMB Document 624 Filed 05/30/19 Page 1 of 14



 1   Jessica Ring Amunson (pro hac vice)
     Tassity Johnson (pro hac vice forthcoming)
 2   JENNER & BLOCK LLP
     1099 New York Avenue NW Ste 900
 3   Washington, DC 20001
     jamunson@jenner.com
 4   tjohnson@jenner.com
     Attorneys for the DKT Liberty Project,
 5   Cato Institute, and Reason Foundation

 6
                       IN THE UNITED STATES DISTRICT COURT
 7
                                FOR THE DISTRICT OF ARIZONA
 8
       United States of America,
 9                                                        No. CR-18-422-PHX-SRB
10                           Plaintiff,
       v.                                          BRIEF OF AMICI CURIAE THE DKT
11                                                    LIBERTY PROJECT, CATO
       Michael Lacey, et al.,                          INSTITUTE, AND REASON
12
                                                    FOUNDATION IN SUPPORT OF
13                          Defendants.               MOTION TO DISMISS THE
                                                            INDICTMENT
14

15          The DKT Liberty Project, Cato Institute, and Reason Foundation, by and through
16   counsel, submit this Brief as Amici Curiae in support of the Defendants’ Motion to
17   Dismiss the Indictment. Amici are nonprofit organizations dedicated to protecting
18   individual liberties, and especially those liberties guaranteed by the Constitution of the
19   United States, against all forms of government interference. Amici have a particular
20   interest in this case because the government’s indictment threatens to silence Defendants
21   for offering a forum for protected sexually oriented speech, by simply assuming, without
22   establishing, that the First Amendment does not protect the speech on Backpage.com.
23   The government’s prosecution of Defendants as publishers of third-party speech poses a
24   grave threat to individual liberty and the rights guaranteed by the First Amendment.
25   Amici submit that their expressed views may assist the Court in its task of deciding
26   Defendants’ Motion to Dismiss the Indictment.
27
28
     Case 2:18-cr-00422-SMB Document 624 Filed 05/30/19 Page 2 of 14



 1   I.     INTRODUCTION
 2          This case presents questions of critical importance under the First Amendment that
 3   are of great concern to Amici. The Supreme Court has held that the Constitution
 4   presumptively protects all speech from government infringement. The burden for
 5   rebutting that presumptive protection rests with the government. It is a heavy burden, as
 6   it must be to safeguard the protections of the First Amendment. As a consequence, the
 7   government may not prosecute a speaker for his or her speech unless and until the
 8   government establishes that the speech is not protected. To ensure a robust, thriving
 9   marketplace of ideas, this presumption must reach even unpopular speech, such as the
10   sexually oriented speech featured in advertisements on Backpage.com. The indictment,
11   however, turns this basic presumption on its head by simply assuming the illegality of the
12   speech on Backpage.com solely because it looks like speech that might concern illegal
13   conduct.
14          Amici write to amplify the danger that the government’s inversion of the
15   constitutional presumption protecting speech poses to free expression. The government
16   has indicted Defendants, exposing them to costly prosecution and potential prison
17   sentences and fines, on nothing more than the government’s spurious assumption that
18   third-party speech on Backpage.com that resembled unlawful speech was unlawful
19   speech. The government, moreover, has charged Defendants with criminal liability for
20   speech engaged in by third-party advertisers on Backpage.com without alleging that
21   Defendants had anything more than general knowledge of the alleged unlawfulness of
22   such speech. Absent a meaningful judicial check on the government here, nothing can
23   stop it from prosecuting other speakers by shifting its burden to rebut the First
24   Amendment’s presumptive protection of speech to the speakers themselves, or from
25   prosecuting publishers for their generic knowledge of third-party misconduct. Though the
26   government will certainly argue that it has met its minimal standards for pleading an
27   indictment, judicial vigilance should be at its height when the First Amendment is at
28   stake. Perhaps no act of government is more inimical to free and open expression than

                                                 2
     Case 2:18-cr-00422-SMB Document 624 Filed 05/30/19 Page 3 of 14



 1   prosecution—and thus the possible loss of liberty and property—for simply offering a
 2   forum for speech.
 3          Unfortunately, the government’s conduct here is not new. The history of
 4   government efforts to suppress and censor disfavored speakers, particularly speakers who
 5   offer sexually oriented expressive materials, is long. Along with overseeing censorship
 6   boards and organizing adult bookstore raids, the government has previously mounted a
 7   multistate prosecutorial campaign designed to intimidate the adult entertainment
 8   industry—including the founder of one of the Amici—into silence. See United States v.
 9   PHE, Inc., 965 F.2d 848 (10th Cir. 1992). Throughout this history, however, the
10   government’s efforts to silence these speakers largely have been thwarted by the Supreme
11   Court’s clear instruction on the breadth of the First Amendment and the limits of
12   government censorship over protected speech. This Court should follow the Supreme
13   Court’s instruction and dismiss the indictment as an unconstitutional intrusion on
14   Defendants’ First Amendment rights.
15   II.    THE FIRST AMENDMENT PRESUMPTIVELY PROTECTS THE
            SPEECH AT ISSUE.
16
            As detailed by Defendants, the indictment’s many allegations all rest on the same
17
     erroneous assumption: that advertisements that include sexually oriented depictions and
18
     descriptions are advertisements for illegal sexual activity. See Defs.’ Mot. to Dismiss
19
     Indictment at 16-17 & n.16, United States v. Lacey, No. CR-18-422-PHX-SMB (D. Ariz.
20
     Apr. 22, 2019), ECF No. 539 (noting the government’s characterization of Backpage.com
21
     adult section advertisements as “obviously for” and “indicative of” illegal prostitution
22
     without any showing that the advertisements actually are for illegal prostitution). By
23
     equating “adult” services with prostitution, the indictment presumes that advertisements
24
     in the adult or escort categories on Backpage.com are illegal and unprotected by the First
25
     Amendment simply because they look like advertisements for illegal prostitution. That
26
     presumption is exactly backwards. Backpage.com’s advertisements, and the website more
27
     generally, are plainly speech. See Backpage.com, LLC v. Dart, 807 F.3d 229, 230-31, 234
28

                                                 3
     Case 2:18-cr-00422-SMB Document 624 Filed 05/30/19 Page 4 of 14



 1   (7th Cir. 2015), cert. denied, 137 S. Ct. 46 (2016) (holding that Backpage.com was “an
 2   avenue of expression of ideas and opinions” protected by the First Amendment, including
 3   its “classified ads for ‘adult’ services.”). Accordingly, the government’s prosecution of
 4   Defendants, based on their publication of third-party advertisements on Backpage.com,
 5   is presumptively unconstitutional. The First Amendment protects all speech from content-
 6   based government proscription—even speech that looks like it might be unprotected—
 7   unless and until the government proves that the speech actually is unprotected, or that the
 8   proscription can survive strict scrutiny. See Ashcroft v. Free Speech Coal., 535 U.S. 234,
 9   255 (2002) (“The Government may not suppress lawful speech as the means to suppress
10   unlawful speech. Protected speech does not become unprotected merely because it
11   resembles the latter. The Constitution requires the reverse.”); United States v. Playboy
12   Entm’t Grp., 529 U.S. 803, 816-17 (2000) (“When the Government restricts speech, the
13   Government bears the burden of proving the constitutionality of its actions.”); Simon &
14   Schuster, Inc. v. Members of N.Y. State Crime Victims Bd., 502 U.S. 105, 116 (1991)
15   (“The First Amendment presumptively places [content-based burdens on speech] beyond
16   the power of the government.”).
17          The First Amendment presumptively shields popular and unpopular speech alike
18   from government censorship. “The First Amendment's guarantee of free speech does not
19   extend only to categories of speech that survive an ad hoc balancing of relative social
20   costs and benefits. The First Amendment itself reflects a judgment by the American
21   people that the benefits of its restrictions on the Government outweigh the costs. Our
22   Constitution forecloses any attempt to revise that judgment simply on the basis that some
23   speech is not worth it.” United States v. Stevens, 559 U.S. 460, 470 (2010); see also, e.g.,
24   Matal v. Tam, 137 S. Ct. 1744, 1766 (2017) (“[T]he Government’s disapproval of a subset
25   of messages it finds offensive . . . is the essence of viewpoint discrimination.”); Ashcroft,
26   535 U.S. at 245 (“It is . . . well established that speech may not be prohibited because it
27   concerns subjects offending our sensibilities.”); Playboy Entm’t Grp., 529 U.S. at 813
28   (“Where the designed benefit of a content-based speech restriction is to shield the

                                                  4
     Case 2:18-cr-00422-SMB Document 624 Filed 05/30/19 Page 5 of 14



 1   sensibilities of listeners, the general rule is that the right of expression prevails, even
 2   where no less restrictive alternative exists. We are expected to protect our own
 3   sensibilities simply by averting our eyes.” (internal quotation marks and alterations
 4   omitted)); id. at 826 (“The history of the law of free expression is one of vindication in
 5   cases involving speech that many citizens may find shabby, offensive, or even ugly.”);
 6   see also Perez v. Ledesma, 401 U.S. 82, 117 n.10 (1971) (Brennan, J., concurring and
 7   dissenting in part) (“The deterrence emanating from the existence of a [criminal] statute
 8   purporting to prohibit constitutionally protected expression is itself plainly inconsistent
 9   with the First Amendment . . . which was intended to protect vigorous, robust, and
10   unpopular speech without a threat of punishment under state law.” (internal citations
11   omitted)).
12          The First Amendment’s presumptive protection of unpopular speech applies with
13   full force to sexually oriented expression. See Sable Commc’ns of Cal., Inc. v. FCC, 492
14   U.S. 115, 126 (1989) (“Sexual expression which is indecent but not obscene is protected
15   by the First Amendment.”); see also Playboy Entm’t Grp., 529 U.S. at 816-17 (applying
16   presumption to regulation targeting sexually oriented television channels). As the Court
17   observed in construing a statute that prohibited traffic of “visual depiction[s]” of minors
18   engaged in sexually explicit conduct, “[p]ersons do not harbor settled expectations that
19   the contents of magazines and film are generally subject to stringent public regulation. In
20   fact, First Amendment constraints presuppose the opposite view.” United States v. X-
21   Citement Video, Inc., 513 U.S. 64, 65-66, 71-72 (1994). This presumption also applies to
22   the Internet, and applies to protect even sexually oriented expression that looks like it
23   might be tied to illegal conduct. The “prospect of crime” arising from sexually oriented
24   speech, or the “mere tendency” of such speech “to encourage unlawful acts,” cannot
25   “justify laws suppressing protected speech.” Ashcroft, 535 U.S. at 245, 253. Nor can the
26   government prohibit sexually oriented speech simply “because it increases the chance an
27   unlawful act will be committed at some indefinite future time.” Id. at 253 (internal
28   quotation marks omitted). Because sexually oriented speech is presumptively protected,

                                                 5
     Case 2:18-cr-00422-SMB Document 624 Filed 05/30/19 Page 6 of 14



 1   it can be restricted only if the government first establishes that the speech falls within the
 2   narrowly and carefully circumscribed categories of unprotected speech, or that the
 3   restriction is narrowly tailored to promote a compelling state interest. Sable, 492 U.S. at
 4   126; Bantam Books, Inc. v. Sullivan, 372 U.S. 58, 66 (1963) (“[R]egulation by the States
 5   of obscenity [must] conform to procedures that will ensure against the curtailment of
 6   constitutionally protected expression, which is often separated from obscenity only by a
 7   dim and uncertain line.”).
 8          The government must overcome this heavy burden before it may regulate sexually
 9   oriented speech because there is no margin for error in such regulation, especially when,
10   as here, the speakers are at peril of losing their liberty and property for exercising their
11   right to publish constitutionally protected expression. See Ashcroft, 535 U.S. at 244 (“[A]
12   law imposing criminal penalties on protected speech is a stark example of speech
13   suppression.”). The line between sexually oriented speech that is legal and
14   “unconditionally guaranteed,” and sexually oriented speech that “may legitimately be
15   regulated, suppressed, or punished,” must be “finely drawn” because “[e]rror in marking
16   that line exacts an extraordinary cost.” Playboy Entm’t Grp., 529 U.S. at 817 (internal
17   quotation marks omitted). That cost is the “abridgment of the right of the public in a free
18   society to unobstructed circulation” of constitutionally protected expression. A Quantity
19   of Copies of Books v. Kansas, 378 U.S. 205, 213 (1964). The Supreme Court has drawn
20   such fine lines to cordon unprotected from protected sexually oriented speech because the
21   unpopularity of the latter can make it especially vulnerable to unconstitutional
22   government encroachment, pursued under the misguided aegis of moral authority. The
23   Constitution, however, “no more enforces a relativistic philosophy or moral nihilism than
24   it does any other point of view. The Constitution exists precisely so that opinions and
25   judgments, including esthetic and moral judgments about art and literature, can be
26   formed, tested, and expressed. What the Constitution says is that these judgments are for
27   the individual to make, not for the Government to decree, even with the mandate or
28   approval of a majority.” Playboy Entm’t Grp., 529 U.S. at 818.

                                                   6
     Case 2:18-cr-00422-SMB Document 624 Filed 05/30/19 Page 7 of 14



 1   III.   THE FIRST AMENDMENT DEMANDS THAT THE GOVERNMENT
            PROVE DEFENDANTS’ KNOWING PUBLICATION OF SPECIFIC
 2
            UNPROTECTED SPEECH.
 3
            As established above, “sensitive tools,” Bantam Books, 372 U.S. at 66 (quotation
 4
     marks and alteration omitted), must be used to separate legitimate sexually oriented
 5
     speech—which must be protected from all but the most compelling and narrowly tailored
 6
     restrictions—from illegitimate sexually oriented speech that may be outlawed without
 7
     threat to free expression. “[T]o avoid the hazard of self-censorship of constitutionally
 8
     protected material” posed by criminal statutes that target unprotected speech, Mishkin v.
 9
     State of New York, 383 U.S. 502, 511 (1966), the Supreme Court has recognized scienter
10
     as one such “sensitive tool.” In Smith v. California, 361 U.S. 147 (1959), the Court
11
     considered a local ordinance that made it unlawful “for any person to have in his
12
     possession any obscene or indecent writing or book” in any bookstore, but did not require
13
     that a bookseller have any knowledge of the obscene or indecent contents of the writing
14
     or book. Id. at 148-49 (quotation marks and alterations omitted). The ordinance, the Court
15
     observed, imposed strict liability on booksellers for having obscene books on their
16
     shelves; thus, a bookseller with no knowledge of a given book’s obscene or indecent
17
     contents could still be ensnared by the ordinance and subject to penalty. Id. at 150.
18
            The Court held that the Constitution could not tolerate strict liability in an
19
     ordinance regulating speech, because the ordinance had “the collateral effect of inhibiting
20
     the freedom of expression, by making the individual the more reluctant to exercise it.”
21
     Id. at 150-51. The Constitution’s guarantees of free speech placed the ordinance in a
22
     category apart from strict liability criminal statutes for food and drug regulations; unlike
23
     food or drug distributors, booksellers possessed a constitutional right to distribute their
24
     wares without regulation. Id. at 152-53. The booksellers’ exercise of that right redounded
25
     to the benefit of the public more broadly by affording the public access to all
26
     constitutionally protected materials. Id. at 153. The absence of scienter in the ordinance,
27
     however, incented booksellers to sell only those books they had personally inspected,
28

                                                  7
     Case 2:18-cr-00422-SMB Document 624 Filed 05/30/19 Page 8 of 14



 1   severely attenuating the ability of booksellers and their patrons to engage in the
 2   marketplace of ideas. Id. “The bookseller’s self-censorship, compelled by the State,” the
 3   Court wrote, “would be a censorship affecting the whole public,” reaching books both
 4   protected and unprotected. Id. at 154. The State could not indirectly erode the public’s
 5   right to free expression—by coercing booksellers to act as censor boards, scrutinizing
 6   every book in their shops for obscenity, or risk criminal penalty—any more than it could
 7   directly. Id.; see also United Mine Workers of Am. v. Ill. State Bar Ass’n, 389 U.S. 217,
 8   222 (1967) (“The First Amendment would . . . be a hollow promise if it left government
 9   free to destroy or erode its guarantees by indirect restraints so long as no law is passed
10   that prohibits free speech . . . .”). The ordinance, then, could only constitutionally apply
11   to those booksellers who sold obscene books with full knowledge of their obscenity. The
12   possibility that booksellers might “falsely disclaim knowledge” or “falsely deny reason
13   to suspect” the obscenity of books in their possession as a defense did not persuade the
14   Court to dispense with the requirement for scienter in the ordinance, given how grave and
15   insidious a threat the ordinance without scienter posed to a freethinking society. Smith,
16   361 U.S. at 154.
17          Over thirty years after Smith, to guard against government infringement of
18   constitutionally protected speech, the Court again affirmed that scienter is a necessary
19   element in criminal statutes that prohibit sexually oriented speech. In X-Citement Video,
20   the Court construed a statute that prohibited interstate transportation, shipping, receipt,
21   distribution, and reproduction of visual depictions of minors engaged in sexually explicit
22   conduct. 513 U.S. at 65-66. The statute, as written, required that an offender knowingly
23   traffic in those visual depictions. Id. at 68. But the “most natural grammatical reading” of
24   the statute, and the one adopted by the Ninth Circuit, did not require that the offender
25   know the age of the minors depicted, or the sexually explicit nature of the depictions. Id.
26   at 68-69. Despite the consistency of this construction with the statute’s plain language,
27   the Court declined to affirm it “because of the respective presumptions that some form of
28

                                                  8
     Case 2:18-cr-00422-SMB Document 624 Filed 05/30/19 Page 9 of 14



 1   scienter is to be implied in a criminal statute even if not expressed, and that a statute is to
 2   be construed where fairly possible so as to avoid substantial constitutional questions.” Id.
 3          Absent a scienter requirement for the age-of-minority and sexually-explicit-
 4   conduct elements, the Court found, the statute produced “absurd” results by sweeping
 5   within its ambit “actors who had no idea that they were even dealing with sexually explicit
 6   material.” Id. at 69. Such results could not be reconciled with the Court’s practice of
 7   reading “broadly applicable scienter requirements” into statutes silent on scienter, the
 8   harsh penalties of prison time and substantial fines for violating the statute, or the First
 9   Amendment’s presumption that expressive material—including the visual depictions at
10   issue in the statute—would not be subject to “stringent public regulation.” Id. at 70-72. A
11   scienter requirement, moreover, had to apply to the age-of-minority element because the
12   “age of the performers” depicted was the “crucial element separating” sexually explicit
13   expression protected by the First Amendment from “wrongful conduct.” Id. at 72-73. A
14   statute “completely bereft of a scienter requirement” on the age of the performers would
15   thus have “raise[d] serious constitutional doubts.” Id. at 78.
16          Like the statute in X-Citement Video, the instant indictment—which alleges only
17   Defendants’ general awareness that allegedly illegal activity was being advertised on
18   Backpage.com—raises “serious constitutional doubts.” Id. But unlike the statute there,
19   the indictment cannot be read to avoid such unconstitutionality.1 Under the government’s
20   theory of the case set forth in the indictment, the only distinction between protected
21   sexually oriented speech and the unlawful speech Defendants are alleged to have
22   promoted is Defendants’ purported ambient awareness of the speech’s general
23   unlawfulness. See Defs.’ Mot. to Dismiss Indictment at 31-34.              And Defendants’
24   purported ambient awareness is almost entirely based on claims that other people said the
25   advertisements were illegal, ranging from State Attorneys General, the Senate Permanent
26   1
       For all of the reasons explained by Defendants, the Indictment fails not only as a
27   constitutional matter but also as a statutory matter, because it fails to allege the requisite
     specific intent required for a prosecution under the Travel Act or the federal money
28   laundering statute. See Defs.’ Mot. to Dismiss Indictment at 26-37.

                                                   9
     Case 2:18-cr-00422-SMB Document 624 Filed 05/30/19 Page 10 of 14



 1   Select Committee on Intelligence, Sheriff Dart (and others like him), and CNN. The
 2   government seems to believe that if everyone says you are publishing unprotected speech,
 3   then you must “know” it and therefore must lose your constitutional protections. But the
 4   scienter demanded by the Constitution for speech-related prosecutions is specific
 5   knowledge and intent. Id. at 13. The indictment does not allege that Defendants were
 6   specifically aware that any of the advertisements on Backpage.com were illegal, or that
 7   Defendants intended to further any illegality—only that third parties posting on
 8   Backpage.com may have intended to promote illegal activity through their
 9   advertisements.    Because the Constitution does not demand “omniscience” from
10   Defendants of the content or intention of third-party speakers posting on Backpage.com,
11   Smith, 361 U.S. at 153, the government may not impose criminal liability on Defendants
12   for their general knowledge of third-party speaker misconduct. The indictment, then,
13   cannot stand.
14
     IV.    THE GOVERNMENT HAS ABANDONED THE PRESUMPTION OF
15          CONSTITUTIONALITY AND THE REQUISITE SCIENTER HERE TO
            SILENCE UNPOPULAR SEXUALLY ORIENTED SPEECH.
16
            This case is simply the latest chapter in a long history of government attempts to
17
     suppress and censor disfavored speakers, especially those disfavored for offering sexually
18
     oriented expressive materials. For decades, the government has been trying to silence
19
     these disfavored speakers by abusing its prosecutorial powers to drive the speakers out of
20
     “polite” society. However, the Supreme Court has long recognized that such attempts are
21
     invidious to the First Amendment and has erected extensive bulwarks to protect against
22
     them. See, e.g., Ashcroft, 535 U.S. at 250 (finding law criminally prohibiting non-obscene
23
     sexually explicit images that appear to depict minors but were produced without using
24
     real children unconstitutional); Playboy Entm’t Grp., 529 U.S. at 812-14 (finding blanket
25
     law requiring cable television operators to block signals for channels dedicated to non-
26
     obscene sexually oriented programming during set time periods unconstitutional); Reno
27
     v. ACLU, 521 U.S. 844, 870-79 (1997) (finding law criminally prohibiting transmission
28

                                                10
     Case 2:18-cr-00422-SMB Document 624 Filed 05/30/19 Page 11 of 14



 1   of non-obscene “indecent” communications to persons under age 18 unconstitutional); X-
 2   Citement Video, 513 U.S. at 70-73, 78 (requiring scienter in law criminally prohibiting
 3   traffic in sexually explicit depictions of children); Sable Communications, 492 U.S. at
 4   126-28 (finding statute imposing blanket ban on “indecent” but non-obscene “dial-a-
 5   porn” telephone messages unconstitutional); Smith, 361 U.S. at 152-54 (requiring scienter
 6   in law criminally prohibiting possession of obscene books).2
 7          Despite the Supreme Court’s clear instruction on the breadth of sexually oriented
 8   speech protected by the First Amendment, the government’s overzealous and overbroad
 9   efforts to prosecute those who offer a forum for protected sexually oriented speech
10   continues. In recent years, the campaign against Backpage.com and its publishers—and
11   particularly the government’s decision to indict Defendants for offering a forum for
12   protected speech without even attempting to show that Defendants specifically and
13   intentionally published unprotected speech—is reminiscent of the government’s “Project
14   PostPorn” campaign in the 1980s targeting Amicus The DKT Liberty Project’s founder,
15   among others. As detailed in United States v. PHE, the government in the 1980s
16   undertook a “coordinated, nationwide prosecution strategy against companies that sold
17   obscene materials” aimed at driving the adult entertainment industry to extinction by
18   undermining its profitability. 965 F.2d at 850. In executing this “strategy,” prosecutors
19
     2
       See also Fort Wayne Books, Inc. v. Indiana, 489 U.S. 46, 63, 65-66 (1989) (finding
20   seizure of thousands of adult bookstores’ “presumptively protected books and films,”
21
     without adversarial hearing, unconstitutional); Lee Art Theatre, Inc. v. Virginia, 392 U.S.
     636, 636-67 (1968) (finding seizure of films for alleged obscenity, without adversarial
22   hearing, unconstitutional); Dombrowski v. Pfister, 380 U.S. 479, 493-94 (1975) (finding
     law permitting criminal prosecution for “subversive activities” chilling of protected
23   speech and unconstitutionally overbroad); A Quantity of Copies of Books, 378 U.S. at
24   207, 210-11 (finding seizure of thousands of novels for burning or other destruction due
     to alleged obscenity, without adversarial hearing, unconstitutional); Bantam Books, 372
25   U.S. at 61-63, 64, 70-71 (finding obscenity commission’s practice of notifying book
     distributors of “objectionable” material within their books, alluding to prosecution in their
26
     notice, and circulating lists of “objectionable” publications to local police departments,
27   unconstitutional); Marcus v. Search Warrant, 367 U.S. 717, 723, 731-33 (1961) (finding
     seizure of tens of thousands of copies of publications for destruction due to alleged
28   obscenity, without adversarial hearing, unconstitutional).

                                                  11
     Case 2:18-cr-00422-SMB Document 624 Filed 05/30/19 Page 12 of 14



 1   attempted to extort plea agreements from defendants by threatening them with “multiple
 2   prosecutions” if they did not cease distribution “of all sexually oriented materials, not
 3   simply those that were obscene”—prosecutions that would bankrupt the defendants. Id.
 4   at 851. The prosecutors made these threats with full knowledge that, if the defendants
 5   took the plea, they would be required to “stop sending material that was protected by the
 6   First Amendment.” Id. Defendants did not take the plea; as a consequence, they were
 7   subjected to costly prosecutions, “intrusive and intimidating” investigations, and
 8   “harass[ing]” subpoenas—all in an effort to stop defendants from distributing materials
 9   that the government knew were, in part, constitutionally protected. Id. at 851-52
10   (quotation marks omitted). Following the Supreme Court’s instruction that “[t]he First
11   Amendment bars a criminal prosecution where the proceeding is motivated by the
12   improper purpose of interfering with the defendant’s constitutionally protected speech,”
13   a federal appellate court halted the government’s many abuses of prosecutorial power by
14   ordering remand. Id. at 849, 860-61.
15          The campaign against Defendants for their publication of Backpage.com is quite
16   similar. Backpage.com has been repeatedly subjected to prosecutorial attempts to impose
17   criminal liability for what courts have repeatedly recognized is constitutionally protected
18   expression. See Defs.’ Mot. to Dismiss Indictment at 4-8, 17-18. The government’s
19   attempt here to prosecute Defendants for publishing Backpage.com, by pursing a theory
20   of criminal liability that defies constitutional limits on its prosecutorial powers, is simply
21   one more attempt to erode the First Amendment’s carefully erected bulwarks around free
22   expression. See Bantam Books, 372 U.S. at 66-67. This Court should not countenance this
23   attempt.
24   V.     CONCLUSION
25          For the forgoing reasons, Amici respectfully request that this Court grant
26   Defendants’ Motion to Dismiss the Indictment.
27
28

                                                  12
     Case 2:18-cr-00422-SMB Document 624 Filed 05/30/19 Page 13 of 14



 1        DATED this 28th day of May, 2019.
 2                                       JENNER & BLOCK LLP
 3

 4                                       By:/s/ Jessica Ring Amunson
                                         Jessica Ring Amunson (pro hac vice)
 5                                             Counsel of Record
                                         Tassity Johnson (pro hac vice forthcoming)
 6                                       1099 New York Ave., NW, Suite 900
                                         Washington, DC 20001
 7
                                         Attorneys for The DKT Liberty Project, Cato
 8                                       Institute, and Reason Foundation
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27
28

                                              13
     Case 2:18-cr-00422-SMB Document 624 Filed 05/30/19 Page 14 of 14



 1                               CERTIFICATE OF SERVICE
 2
           I hereby certify that on May 28, 2019, I electronically transmitted the attached
 3   document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
     Notice of Electronic Filing to all CM/ECF registrants.
 4

 5
     s/ Jessica Ring Amunson
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27
28

                                               14
